Citation Nr: 0305415	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-18 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Propriety in the reduction of the rating for bilateral 
hearing loss to 50 percent, effective May 1, 1998.

2.  Propriety in the reduction of the rating for bilateral 
hearing loss to 30 percent, effective December 1, 1998.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1942 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from action by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in implementing a 
previously proposed rating reduction (from 70 to 50 percent), 
further reduced the rating for the bilateral hearing loss 
(from 50 to 30 percent).  A hearing was held before a hearing 
officer at the RO in December 1998.  The Board observes that 
while the veteran requested a hearing before a member of the 
Board in November 1998, and was subsequently afforded a 
hearing before a RO hearing officer in December 1998, he 
clarified in March 1999 that he no longer wanted a hearing 
before a Board member.  Additional development of the 
evidence was later ordered by the Board in February 2003.  
The veteran's claim is now under the jurisdiction of the San 
Diego, California RO.

The claims regarding the propriety in the reduction of the 
rating to 30 percent and a current rating in excess of 40 
percent for the bilateral hearing loss are inextricably 
intertwined with the matter addressed in the remand below, 
and, consequently, those issues are held in abeyance pending 
the development sought.  


REMAND

A February 1998 rating decision reduced the rating for the 
veteran's service-connected bilateral hearing loss from 70 to 
50 percent.  The veteran was notified of this decision in 
February 1998.  In June 1998 he filed a notice of 
disagreement (NOD) with the rating reduction.  There was no 
statement of the case (SOC) issued in response to this NOD.  
A SOC was issued in October 1998 in response to a subsequent 
(September 1998) NOD with the subsequent reduction to 30 
percent.  That SOC addressed only the later reduction.  The 
United States Court of Appeals for Veterans Claims has held 
that in a case in which a veteran expressed disagreement in 
writing with a RO decision and the RO failed to issue a SOC, 
the Board should remand the issue to the RO (as opposed to 
referring it there) for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that due process requirements are met, the case is 
REMANDED to the RO for the following:

The RO should furnish the veteran a SOC 
regarding the February 1998 reduction in 
the rating for his bilateral hearing loss 
from 70 to 50 percent.  The veteran is 
advised that Board jurisdiction over this 
issue does not attach unless he perfects 
his appeal (by timely filing a substantive 
appeal).  38 C.F.R. § 20.202.  After he 
has had ample opportunity to respond to 
the SOC, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

